DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 10 and 19-26 are objected to because of the following informalities:  at line 3 of claim 10, “form” should apparently read –form--; at line 3 of claims 19-22, “image” should apparently read –an image--; at line 3 of claims 23-26, “of audible frequency band” should apparently read –of an audible frequency band--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 at line 3 recites the limitation "the external signal”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 at line 7 recites the limitation "the external signal acquired by the signal input unit”.  There is insufficient antecedent basis for this limitation in the claim.
In claim 10 at line 8, it is unclear if the “and/or” applies to each of the components recited or the external signal.  
Claim 11 at line 3 recites the limitation "the first biological stimulation signal wave subjected to frequency modulation”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 at line 3 recites the limitation "the first biological stimulation signal wave subjected to amplitude modulation”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is indefinite as it recites “a second coil” at line 4 and there is no prior recitation of “a first coil” or “a coil”.  
At lines 2-4 of claim 18, it appears that a couple grammatical errors may be present as the claim is unclear here.  
Regarding claims 23-26, the term “preferable" renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention or not.  
Claim 27 at line 2 recites the limitation "the external signal acquired in the signal input unit”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 is also indefinite as it is unclear if the “and/or” applies to each of the components listed.  
Claim 28 at line 2 recites the limitation "the external signal acquired in the signal input unit”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 is also indefinite as it is unclear if the “and/or” applies to each of the components listed.  
Claim 29 at line 2 recites the limitation "the external signal acquired in the signal input unit”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 is also indefinite as it is unclear if the “and/or” applies to each of the components listed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12, 19, 23 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anzai et al. (U.S. Patent No. 4,875,484).  Regarding claim 10, Anzai et al. (hereinafter Anzai) discloses an apparatus for generating signal waveform for biological stimulation (Abstract), comprising a signal input unit 16 for inputting an external signal from an external environment (Fig. 1 and col. 9, lines 26-37), and an output waveform generation unit 10 for generating and outputting a first biological stimulation signal wave (Fig. 1 and col. 9, lines 5-10) modulated with at least one of a frequency component, an envelope component and an amplitude component included in the external signal acquired by the signal input unit (col. 9, lines 11-15 and 26-37 and col. 2, lines 48-54) and/or synchronized with an output timing of the external signal.  Regarding claim 11, the output waveform generation unit 10 is constructed so as to generate the first biological stimulation signal wave subjected to frequency modulation by at least one of the frequency component, the envelope component and the amplitude component included in the external signal (col. 9, lines 28-42).  Regarding claim 12, the output waveform generation unit 10 is constructed so as to generate the first biological stimulation signal wave subjected to amplitude modulation by at least one of the . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18, 20-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Anzai et al. (U.S. Patent No. 4,875,484) in view of Higgins et al. (U.S. Pub. No. 2012/0010559).  Regarding claims 13-15, Anzai discloses the invention as claimed, see rejection supra; however Anzai fails to disclose that the electrode 14 for generating the first biological stimulation signal wave (col. 8, lines 62-68 – col. 9, lines 1-2) is a coil for generating a magnetic field.  Higgins et al. (hereinafter Higgins) discloses a system and method for delivering electrical stimulation to tissue (Abstract) in order to promote tissue growth and healing [0002] in addition to alleviating pain [0046].  Higgins further discloses that an electrode or coil may be utilized to produce a direct current and administer to the patient an electrical stimulation [0030].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize one or more coils as taught by Higgins, to administer electrical stimulation as disclosed by Anzai, as Anzai discloses the use of an electrode for providing electrical stimulation to treat biological tissue such as in instances of pain (col. 1, lines 15-25) and Higgins discloses that electrodes/coils administer electrical stimulation to a tissue site and promote angiogenesis [0030].  
  	Regarding claims 16 and 17, Anzai discloses that the output waveform generation unit is constructed so as to generate a second biological stimulation signal wave based on the external signal via selection of electrodes (col. 9, lines 5-15 and col. 12, lines 15-24); however Anzai fails to disclose that the electrodes comprise a first and second coil for generating a magnetic field.  Higgins et al. (hereinafter Higgins) discloses a system and method for delivering electrical stimulation to tissue (Abstract) in order to promote tissue growth and healing [0002] in addition to alleviating pain [0046].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791